NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/811,245, which is a reissue application of U.S. Application No. 15/120,059 (hereinafter the “059 Application"), entitled POWER CABLE TERMINATION DEVICE FOR GAS-INSULATED SWITCHGEAR, which issued as U.S. Patent No. 9,912,140 (hereinafter the “140 Patent") on December 26, 2017.
The status of the claims is as follows:
Claims 1-5 and 8-13 are pending and examined herein.
Claims 1-5 and 8-13 are rejected.

I. STATUS OF CLAIMS
The 140 Patent issued with claims 1-11.
Applicant filed a preliminary amendment on March 6, 2020 (hereinafter the "2020 Preliminary Amendment") along with the filing of the present application.  In the 2020 Preliminary Amendment, patent claims, 1, 8-11 were amended, patent claims 2-5 were unchanged, patent claims 6 and 7 were cancelled and new claims 12 and 13 were added.  Furthermore the specification was amended to add cross-reference information.
Therefore, claims 1-5 and 8-13 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 059 Application, now the 140 Patent.  Examiners further acknowledge that the 059 Application is a National Stage of PCT/EP2014/053240, filed February 19, 2014.

III. OBJECTIONS TO AMENDMENTS
37 C.F.R. §1.173 (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e) ).
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The 2020 Preliminary Amendment is objected to because is not compliant with 37 C.F.R. §1.173 above.  Since the cross-reference paragraph is being added to the specification of the 140 Patent, it must be fully underlined, both the section heading and all text.  Appropriate correction is required.

IV. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).

(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed March 6, 2020 (hereinafter the "2020 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2020 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiners recognize in the 2020 Reissue Declaration that Applicant states “[t]he original patent is believed to be wholly or partly inoperative or invalid by reason of the patentee claiming more than it had the right to claim in the patent,” Examiners do not find this statement sufficient under the rules.  Rather a proper statement as provide in the rule above must further identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 140 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Thus, Applicant is required to provide a new declaration identifying “a single word, phrase, or expression” from this claim and how this error renders the 476 Patent partially or wholly inoperative or invalid.
As a matter of suggestion only, Examiners would accept the following error statement:1
Patentee of U.S. Patent No. 9,912,140 believes the patent to be wholly or partially invalid or inoperative for patentee claiming more than patentee was allowed to claim. One error to support this reissue application is that claim 1 failed to recite “wherein the inner shell is fastened at the first end thereof to the connection device via a first metal plate, and wherein the Inner shell is fastened at the second end thereof to the outer housing via a second metal plate” which rendered the claim overly broad. This error has been corrected in this reissue by amending claim 1 to include such features.


V. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 1-5 and 8-13 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2020 Reissue Declaration is set forth in the discussion above.

VI. ALLOWABLE SUBJET MATTER
	While claims 1-5 and 8-13 are rejected under 35 U.S.C. §251 above, these claims are nevertheless allowable over the prior art of record herein.  Regarding these claims, the prior art does not show or teach “an inner shell made of an electrically insulating material and fastened at a first end thereof to the connection device and at a second end thereof to a power cable receiving part of the outer housing” as recited in the claims and in combination with the other features of the claims.

VII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 140 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

VIII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

IX. CONCLUSION
Claims 1-5 and 8-13 are pending and examined.
Claims 1-5 and 8-13 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        












Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Note this suggestion is based on the claims as pending following the 2020 Preliminary Amendment.  Any further changes to the claims may affect the acceptability of the error statement.